Per Curiam.
Robert Anderson was charged and convicted in Justice Court on three counts as follows: (1) driving while under the influence of or affected by the use of intoxicating liquor, (2) negligent driving, (3) driving while operator’s license was suspended or revoked.
On appeal to the Superior Court for the County of Spokane, he was again similarly charged, tried de novo before a jury, and again convicted. He has appealed to the Supreme Court.
We have examined the briefs, heard argument, and reviewed the record on appeal. On this basis we have evaluated appellant’s assignments of eror. We find no merit in them, individually or collectively. *974There would be no precedental value in outlining the facts or in elaborating further upon appellant’s assignments of error, or our evaluation and disposition of these.
The judgment of the trial court should be affirmed. It is so ordered.